UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-------------------------------------------------------
                                                             :
MELVIN COOK,                                                 :            CASE NO. 5:18CV01122
                                                             :
          Plaintiff,                                         :
                                                             :
vs.                                                          :            OPINION & ORDER
                                                             :            [Resolving Doc. 1, 4]
HOLLY MILLER,                                                :
                                                             :
          Defendant.                                         :
                                                             :
-------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:


          Before the Court is the complaint of pro se Plaintiff Melvin Cook against Defendant

Holly Miller pursuant to 42 U.S.C. § 1983.1 Also before the Court is Plaintiff’s revised

motion to proceed in forma pauperis,2 which is granted. For the reasons that follow, this

case is dismissed.

                                                          I. Background

          Plaintiff states his claim, in its entirety, as follows:3

          Defendant sought to deny Plaintiff job which Plaintiff legally won. Made racial slurs
          to plaintiff in denying help to plaintiff secure job. Harassed plaintiff on job. Refused
          to grant extension to plaintiff for situations out of plaintiff’s control. Threatened to
          arrest plaintiff on job site. Refused to pay plaintiff for work done and materials
          purchased. None of those actions were taken against any of the white contractors in
          the program. Refused to award further jobs to plaintiff which plaintiff was the low
          bidder.




1
    Doc. 1.
2
    Doc. 4.
3
    Doc. 1 at 5.
Case No. 5:18CV01122
Gwin, J.

            Plaintiff seeks $10,000 for work performed and materials purchased, $40,000 for

harassment and a demeaning and hostile workplace, and punitive damages.4

            In the Complaint and attachments thereto, Defendant is identified solely as Holly

Miller, with an address of 175 S. Main St. Room 207, Akron, Ohio 44308.



                                                 II. Discussion

A. Standard of Review

            Although pro se pleadings are liberally construed,5 the Court is required to dismiss

an in forma pauperis action under 28 U.S.C. § 1915(e) if it fails to state a claim upon which

relief can be granted, or if it lacks an arguable basis in law or fact.6 A claim lacks an

arguable basis in law or fact when it is premised upon an indisputably meritless legal

theory or when the factual contentions are clearly baseless.7

            The dismissal standard for Fed. R. Civ. P. 12(b)(6)articulated in Bell Atl. Corp. v.

Twombly,8 and Ashcroft v. Iqbal,9 governs dismissal for failure to state a claim under §

1915(e)(2)(B)(ii).10 A cause of action fails to state a claim upon which relief may be granted

when it lacks plausibility in the complaint.11


4
     Id. at 6.
5
  Boag v. MacDougall, 454 U.S. 364, 365, 102 S. Ct. 700, 70 L. Ed. 2d 551 (1982) (per curiam); Haines v.
Kerner, 404 U.S. 519, 520, 92 S. Ct. 594, 30 L. Ed. 2d 652 (1972).
6
  Neitzke v. Williams, 490 U.S. 319, 328, 109 S. Ct. 1827, 104 L. Ed. 2d 338 (1989); Sistrunk v. City of
Strongsville, 99 F.3d 194, 197 (6th Cir. 1996).
7
     Neitzke, 490 U.S. at 327.
8
     550 U.S. 544, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007).
9
     556 U.S. 662, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009).
10
     Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010).
11
     Twombly, 550 U.S. at 564.
                                                       -2-
Case No. 5:18CV01122
Gwin, J.

           The factual allegations in the pleading must be sufficient to raise the right to relief

above the speculative level on the assumption that all the allegations in the complaint are

true.12 Plaintiff is not required to include detailed factual allegations, but must provide

more than an unadorned, the defendant-unlawfully-harmed-me accusation.13 A pleading

that offers legal conclusions or a simple recitation of the elements of a cause of action does

not meet this pleading standard.14 In reviewing a complaint, the Court must construe the

pleading in the light most favorable to the plaintiff.15

B. Plaintiff Fails to State a § 1983 Claim

           Fed. R. Civ. P. 8(a)(2) governs basic federal pleading requirements, and requires that

the pleading contain a short and plain statement of the claim showing that the pleader is

entitled to relief.16 “A pair of Supreme Court decisions . . . confirms that [Rule 8] imposes

legal and factual demands on the authors of complaints.”17 “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”18

           In order to state a plausible claim for relief upon which relief can be granted under

42 U.S.C. § 1983, Cook must allege two essential elements: (1) that a right secured by the




12
     Id. at 555.
13
     Iqbal, 556 U.S. at 678.
14
     Id.
15
     Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th Cir. 1998) (citing Sistrunk, 99 F.3d at 197).
16
     Iqbal, 556 U.S. at 677-78.
17
     16630 Southfield Ltd. P’ship v. Flagstar Bank, F.S.B., 727 F.3d 502, 503 (6th Cir. 2013) (emphasis in
original) (citing Twombly and Iqbal).
18
     Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 557).
                                                       -3-
Case No. 5:18CV01122
Gwin, J.

Constitution or laws of the United States was violated, and (2) the claimed violation was

committed by a “person acting under color of state law.”19 “The traditional definition of

acting under color of state law requires that the defendant in a § 1983 action have

exercised power ‘possessed by virtue of state law and made possible only because the

wrongdoer is clothed with the authority of state law.’”20

          Here, there are no allegations in the Complaint, nor can the Court infer, that

Defendant Holly Miller is a person acting under color of state law. Therefore, the

Complaint does not contain either direct or inferential allegations respecting an essential

element of a viable § 1983 claim against Defendant.21 The Court is not required to conjure

unpleaded facts or construct claims against Defendant on behalf of Plaintiff.22 Even

liberally construed, Plaintiff’s Complaint fails to state a § 1983 claim upon which relief can

be granted, and is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).




19
     West v. Atkins, 487 U.S. 42, 48, 108 S. Ct. 2250, 101 L. Ed. 2d 40 (U.S. 1988) (citation omitted).
20
     Id. at 49 (quoting U.S. v. Classic, 313 U.S. 299, 326, 61 S. Ct. 1031, 1043, 85 L. Ed. 1368 (1941)).
21
     See Scheid v. Fanny Farmer Candy Shops, Inc., 859 F.2d 434, 437 (6th Cir. 1988).
22
  See Grinter v. Knight, 532 F.3d 567, 577 (6th Cir. 2008) (citation omitted); Beaudett v. City of Hampton,
775 F.2d 1274, 1277-78 (4th Cir. 1985).

                                                        -4-
Case No. 5:18CV01122
Gwin, J.

                                          III. Conclusion

          For all of the foregoing reasons, this case is dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B), and closed. Plaintiff’s motion to proceed in forma pauperis is granted.23 The

Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith.

          IT IS SO ORDERED.



Dated: October 23, 2018                               s/    James S. Gwin
                                                      JAMES S. GWIN
                                                      UNITED STATES DISTRICT JUDGE




23
     Doc. 4.
                                                -5-
